Citation Nr: 0631883	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-08 510	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to September 28, 
1990, for a grant of service connection for post-traumatic 
stress disorder (PTSD) with schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION


The veteran served on active duty from October 1967 to May 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs Medical and Regional 
Office Center (RO) in Wichita, Kansas, which revised the 
effective date of a grant of service connection for PTSD 
with schizophrenia, paranoid type, from June 4, 1992 to 
September 28, 1990.  

In a March 2004 decision, the Board denied an effective date 
prior to September 28, 1990, for a grant of service 
connection for PTSD with schizophrenia, paranoid type.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
his appeal was pending before the Court, the veteran died in 
March 2006.  As a result, in a June 2006 Order, the Court 
vacated the Board's March 2004 decision and dismissed the 
veteran's appeal. 


FINDINGS OF FACT

1.  In a March 2004 decision, the Board denied an effective 
date prior to September 28, 1990, for a grant of service 
connection for PTSD with schizophrenia, paranoid type.  

2.  The veteran died in March 2006, subsequent to the 
Board's decision, but while he had an appeal of that 
decision pending before the Court.  

3.  In a June 2006 Order, the Court vacated the Board's 
March 2004 decision and dismissed the veteran's appeal.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 and Supp. 2005); 38 C.F.R. § 
20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in March 2006, while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 220, 222-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  As 
noted in its June 2006 Order, the Court has further held 
that vacating the Board decision has the legal effect of 
nullifying the previous RO adjudication from which the 
appeal to the Board arose because the RO's decision was 
subsumed in the Board decision.  See Yoma v. Brown, 8 Vet. 
App. 298 (1995) (per curiam order).  In accordance with its 
precedent, the Court vacated the Board's March 2004 decision 
and dismissed the appeal.  The veteran's appeal to the Board 
has become moot by virtue of his death and must be dismissed 
for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

The dismissal of the appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by 
the RO have no preclusive effect in the adjudication of any 
derivative claim that may be brought by a survivor of the 
veteran.  In reaching this determination, the Board 
intimates no opinion as to the merits of this appeal or to 
any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).




ORDER

The appeal is dismissed.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


